In a habeas corpus proceeding, relator appeals from a purported judgment of the Supreme Court, Dutchess County, which the notice of appeal states was entered October 4, 1971. No judgment was entered and the appeal was apparently taken from" a decision of that court handed down the same day. Appeal dismissed, without costs. No appeal lies from a decision. However, we have considered appellant’s contentions and, if the appeal were properly before us, we would affirm, on the authority of People v. Dwight S. (29 N Y 2d 172). Latham, Acting P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.